DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed February 17, 2022 have been received and considered by Examiner.
New claims 36-42 presented in the Amendment filed February 17, 2022 have been received and considered by Examiner.

Note on change of status of claims 22 and 24-27
Examiner notes withdrawn claims 22 and 24-27 are now rejoined with the elected Group II claims (original claims 29-35), since claims 22 and 24-27 were amended to depend upon claim 29 in the current Amendment (claims 22 and 24-27 were withdrawn prior to this Office Action, and are being treated on their merits for the first time in this Office Action due to the amendment of claims 22 and 24-27 to depend upon claim 29 in the current Amendment).

All of claims 22, 24-27, 29, 31 and 36-42 have been treated on their merits; there are now no withdrawn claims.



WITHDRAWN REJECTIONS
All rejections of record have been withdrawn due to Applicant’s amendments in claim 29 in the Amendment filed February 17, 2022 (and additionally, in regard to the 35 U.S.C. 103 rejections, due to Applicant’s arguments presented on pages 8 and 9 of the Amendment filed February 17, 2022).

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 26, the recitation “each flange is sandwiched between a respective cylinder end and a respective endcap” does not appear to have been described in the specification 

Claim 27 is rejected for the same reasons that claim 26 is rejected since claim 27 depends upon claim 26.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22, 24-27, 29, 31 and 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 3-6, 10, 14 and 18 of U.S. Patent No. 9,841,147 (US ‘147) in view of US 2011/0207027.



Examiner notes that, although claims 5 and 17 (and independently, claims 6 and 17) of US ‘147 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 5 and 17 (and independently, claims 6 and 17) of US ‘147 because the features of claims 5 and 6 are known features for gas storage tanks as evidenced by the recitation of the features in the claim for a single tank, and there is no reason that one of ordinary skill in the art would not have applied the same teaching for one tank to a system of tanks.
In regard to the recitation regarding the first and second storage devices being connected in series, US 2011/0207027 disclose gas storage tanks that are connected in series, and that doing so increases hydrogen storage and supply efficiency (see, for example, paragraphs 0030, 0032 and 0106). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have made the connection between the two storage devices of the gas storage assembly taught by the combination of claims 5 and 17 (and independently, claims 6 and 17) of US ‘147 a series connection, since a series connection between hydrogen storage devices / tanks is a known connection for such devices / tanks, as taught by US 2011/0207027, including as a means for increasing hydrogen storage and supply efficiency as taught by US 2011/0207027.


In regard to claim 22, the term “semi-permeable” is defined in US ‘147 at col. 8, lines 47-49 as it is claimed in claim 22.

In regard to claim 24, claim 24 of the instant application corresponds to the combination of claims 5, 17 and 18 (and independently, claims 6, 17 and 18) of US ‘147 (two storage devices recited in claim 17, hydrogen gas recited in claim 18).

In regard to claim 25, claim 25 of the instant application corresponds to the combination of claims 5 and 17 of US ‘147.

In regard to claim 26, claim 26 of the instant application corresponds to the combination of claims 5 and 17 (and independently, claims 6 and 17) of US ‘147 (note that claims 5 and 6 depend upon claim 4 of US ‘147).



In regard to claim 31, claim 31 of the instant application corresponds to the combination of claims 3, 5 and 17 (and independently, claims 3, 6 and 17) of US ‘147.
Examiner notes that, although claims 3, 5 and 17 (and independently, claims 3, 6 and 17) of US ‘147 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 3, 5 and 17 (and independently, claims 3, 6 and 17) of US ‘147 because the features of claims 3, 5 and 6 are known features for gas storage tanks as evidenced by the recitation of the features in the claim for a single tank, and there is no reason that one of ordinary skill in the art would not have applied the same teaching for one tank to a system of tanks.

In regard to claim 38, claim 38 of the instant application corresponds to the combination of claims 10, 5 and 17 (and independently, claims 10, 6 and 17) of US ‘147.
Examiner notes that, although claims 10, 5 and 17 (and independently, claims 10, 6 and 17) of US ‘147 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 10, 5 and 17 (and independently, claims 10, 6 and 17) of US ‘147 because the features of claims 10, 5 and 6 are known features for gas storage tanks as evidenced by the recitation of the features in the claim for a single tank, and there is no reason that one of ordinary skill in the art would not have applied the same teaching for one tank to a system of tanks.

In regard to claim 39, claim 39 of the instant application corresponds to the combination of claims 14, 5 and 17 (and independently, claims 14, 6 and 17) of US ‘147.
Examiner notes that, although claims 14, 5 and 17 (and independently, claims 14, 6 and 17) of US ‘147 are not in a single chain of continuity, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the features of claims 14, 5 and 17 (and independently, claims 14, 6 and 17) of US ‘147 because the features of claims 14, 5 and 6 are known features for gas storage tanks as evidenced by the recitation of the features in the claim for a single tank, and there is no reason that one of ordinary skill in the art would not have applied the same teaching for one tank to a system of tanks.

	In regard to claim 40, while the claims of US ‘147 do not explicitly recite that the vibration device of claim 14 of US ‘147 is connected to an exterior of at least one of the two storage devices, connecting the vibration device to the exterior of the end cap of claim 14 of US ‘147 would have been an obvious location to one of ordinary skill in the art to have connected the vibration device.

In regard to claims 41 and 42, while the claims of US ‘147 do not explicitly recite specifically what the vibration device of claim 14 of US ‘147 is, the vibration devices recited in claims 41 and 42 are known vibration devices to one of ordinary skill in the art, and it therefore would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have used any of the vibration devices recited in claims 41 and 42 as the vibration device of claim 14 of US ‘147.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788